Rivera, J.
(dissenting). Defense counsel’s failure to object to the prosecutor’s use during summation of a PowerPoint presentation that manipulated the evidence, and was designed to inflame the passion of the jury in order to engender prejudice against the defendant, constitutes an error of the type that so tainted the jury’s deliberative process as to deny defendant a fair trial. Given the egregious nature of defense counsel’s error, I disagree with the majority’s conclusion that defendant received meaningful representation. Therefore, I dissent.
*752We have admonished that the prosecutor’s summation “should not seek to lead the jury away from the issues by drawing irrelevant and inflammatory conclusions which have a decided tendency to prejudice the jury against the defendant” (People v Ashwal, 39 NY2d 105, 110 [1976], citing People v Posner, 273 NY 184, 190 [1937]; see also People v Levan, 295 NY 26, 36 [1945]; People v Carborano, 301 NY 39, 42 [1950]; Berger v United States, 295 US 78 [1935]). Where a prosecutor’s summation “venture[s] well beyond the evidence and the bounds of fair comment,” a defendant is deprived of a fair trial (People v Riback, 13 NY3d 416, 421, 423 [2009]). Hence, “defense counsel’s failure to object to . . . [a] prosecutor’s egregiously improper departures during summation . . . deprive [s] [a] defendant of the right to effective assistance of counsel” (People v Fisher, 18 NY3d 964, 967 [2012], citing People v Baldi, 54 NY2d 137, 146-147 [1981]).
Summation “must stay within ‘the four corners of the evidence’ . . . and avoid irrelevant comments which have no bearing on any legitimate issue in the case” (Ashwal, 39 NY2d at 109, quoting Williams v Brooklyn El. R.R. Co., 126 NY 96, 103 [1891]). The purpose of summation is for counsel to argue to the factfinder, in the prosecutor’s case, a view of the evidence and the inferences to be drawn therefrom favorable to the People (see People v Smith, 16 NY3d 786, 787-788 [2011], citing Ashwal, 39 NY2d at 110, and Williams, 126 NY at 103), within proper bounds of discourse (3 Robert G. Bogle, Criminal Procedure in New York § 46:9 at 25 [2d ed 2008]; People v LaValle, 3 NY3d 88, 115-116 [2004], quoting People v Harris, 98 NY2d 452, 492 n 18 [2002]). Although this exercise in adversarial oratory need not be dispassionate in delivery, and counsel may choose to employ various linguistic and rhetorical devices, the prosecutor cannot redirect the factfinder’s deliberative process from the evidence by playing on emotion (see Fisher, 18 NY3d at 966, citing Ashwal, 39 NY2d at 109-110).
In determining whether the prosecutor has crossed the line of legitimate summation argument, we are guided by the evidence presented to the jury and the nature of commentary made during summation. Here, the prosecution argued in summation that defendant had a motive to kill and that she prevented the child from breathing for four-to-six minutes, the time the prosecution’s expert witnesses testified it would take for the child to die of asphyxiation. At the end of summation, the prosecutor presented the six-minute PowerPoint, which consisted of one photo of the dead child, converted to a series of *753slides altered by imposing a caption on each slide, referencing the passage of time in 30-second intervals. Each slide projected the image of the child fading slightly more with each 30-second interval, until eventually the child’s image disappeared and only a white screen remained.
The People argue that this attempt at a “real time” simulation of the child’s death by asphyxiation offered fair commentary on the evidence by illustrating the time it took for the child to die. This argument severely downplays the inflammatory nature of the PowerPoint, and is simply not borne out by the PowerPoint’s contents or the evidence presented to the jury. Any doubts as to the emotional responses engendered by the presentation are easily dispelled by viewing the slide show, wherein the picture of a 21-month-old child, in her pink pajamas, with white froth on her lips, her body prone and lifeless, is projected over and over, fading slightly with each slide, until all that remains is a white background and the memory of her tiny body. One simply cannot be but moved by this depiction.
At best, the PowerPoint was an inaccurate presentation of the moments leading up to the child’s death because the slide is a picture of her corpse, and as such is of no assistance to the jury’s understanding of the issues relevant to the jury’s fact-finding process related to causation or intent. If this were all one could say about the PowerPoint it might survive scrutiny. However, this is not all that can be said. For although the photograph of the child’s body was in evidence, and could have been referenced during summation, the slide show manipulated that actual photograph, depicting it seriatim until it faded to a white screen. It is questionable whether the faded versions of the photograph can even be considered to have been properly in evidence.* The prosecutor’s use of this PowerPoint imagery was an impermissible attempt to secure a verdict based on emotion and repulsion for the defendant, rather than facts.
*754The People rely on People v Caldavado (78 AD3d 962 [2010]) and other cases permitting the use of a PowerPoint presentation in prosecutions involving shaken baby syndrome. However, these cases are distinguishable in that they sanctioned the use of a slide show to aid the jury in understanding the force necessary to cause death, as well as the mechanics and injuries associated with shaken baby syndrome (see Caldavado, 78 AD3d at 963; People v Sulayao, 58 AD3d 769, 770 [2009]; People v Mora, 57 AD3d 571, 572 [2008]). Here, the PowerPoint did not address a difficult technical or medical issue. A single photo of a dead child’s body, progressively fading into oblivion, depicted nothing unique about the time it took for the child to die of asphyxiation. It simply cannot be argued that jurors were unable to appreciate the difference between a few minutes—the time the prosecutor argued defendant took to kill the child— and 30 seconds—the time defendant alleged she covered the child’s mouth. Neither can the captions that accompanied several of the slides be considered fair commentary on the evidence. Indeed, they provided no commentary whatsoever, but merely reiterated the forensic testimony of the People’s experts regarding the points at which the child would have experienced successive phases of physical deterioration. As such, the captions served only to further dramatize the already flagrantly inappropriate emotional display.
With the ever increasing use of technology and ease with which evidence may be presented, even with minimal computer resources, we must be mindful of the impact of technology on events in the courtroom, and, most especially, on the criminal justice system. It is easy to view the use of certain technological devices in the courtroom as merely another way of presenting evidence. We cannot forget, however, that technology also serves as a powerful tool to communicate images and concepts in ways that engage the jury distinctly, and perhaps more effectively, than the spoken word. This is no less true during summation, when “any argument that drones on for 5 or 10 minutes on any one point, regardless of how effective its content is, will lose the jury” (Thomas A. Mauet, Trial Techniques 394 [8th ed 2010]). Visual aids are a welcome relief since “[b]y the end of the trial, jurors are looking for new and fresh ways of receiving evidence and arguments” (id.). The use of technology at the end of closing argument may be particularly powerful. As one commentator has noted, “[t]he right to the final word has a psychological impact that makes it a forensic prize” (Siegel, NY Prac § 397 at 692 [5th ed 2011]).
*755Counsel’s failure to object cannot be explained as merely tactical (Baldi, 54 NY2d at 146; see also People v Rivera, 71 NY2d 705, 708 [1988]; People v Satterfield, 66 NY2d 796, 799-800 [1985]). One is hard-pressed to imagine any benefit defendant could reasonably derive from allowing the People to proceed with the presentation. If an objection had been raised and sustained, defense counsel would have prevented the jury from viewing an undeniably powerful depiction of a dead child clothed in her pajamas, on the floor next to her bed, vulnerable, and helpless to save herself. The notion that defense counsel’s silence was designed to expose the weakness of the People’s evidence is utterly untenable; if anything, given the emotional nature of the case, it was all the more incumbent upon counsel to object to such a prejudicial appeal to the jury’s sympathies. Indeed, defense counsel was well aware of the impact that juror emotion could have on the outcome of the case when he stated in summation that it was “not easy” to find his client innocent in light of the fact that “there’s a child who’s dead” (appendix for defendant-appellant at A436).
Furthermore, while any defense counsel may be concerned about interrupting the prosecutor’s summation and as a consequence “look[ing] bad to the jury, or draw[ing] rebuke from the judge” (Fisher, 18 NY3d at 970 [Smith, J., dissenting]), the fact is that attorneys do object—defense counsel and prosecutors alike (see e.g. id. at 969 [noting that the prosecutor objected three times during the defendant’s summation]), and generally they must do so to preserve arguments regarding summation (compare Ashwal, 39 NY2d at 108-109 with LaValle, 3 NY3d at 116; see also majority op at 751). Here, there was no discernible strategic advantage in staying quiet when defense counsel was faced with the powerful imagery presented by the prosecutor.
The majority concedes that the PowerPoint failed to “aid[ ] the jury in its fact-finding function,” but, nevertheless, concludes that the objection to the PowerPoint was “not so ‘clear-cut’ or ‘dispositive’ ” (majority op at 751). I cannot agree that if, as the majority states, the summation fell below our standard for acceptable summation commentary, defense counsel’s objection would have been an exercise in futility. It is simply not a fair trial if the prosecution puts before the jury in summation a “horrid and gruesome” portrayal of the body of the child, where the PowerPoint “could only have served, under the circumstances of this case, to have aroused the passions and the resentment of the jury against defendant and to have kept *756it from fairly and objectively considering the issues before it” (People v Wood, 79 NY2d 958, 961 [1992, Titone, J., dissenting]).
Given the strong potential for the summation PowerPoint to engender an emotional response from the jury, and thereby detract from its duty to render a verdict based on the facts and evidence presented (see Ashwal, 39 NY2d at 109), defense counsel’s failure to object, constitutes ineffective assistance of counsel and denied defendant meaningful representation (Baldi, 54 NY2d at 146-147; see also People v Benevento, 91 NY2d 708, 712 [1998]; People v Hobot, 84 NY2d 1021, 1022 [1995]).
Judges Graffeo, Read, Smith and Abdus-Salaam concur with Judge Pigott; Judge Rivera dissents and votes to reverse in an opinion in which Chief Judge Lippman concurs.
Order affirmed.

 It is true that a postmortem photograph of a victim is admissible “to prove or disprove some material fact in issue” (People v Pobliner, 32 NY2d 356, 369 [1973]), but “[p]hotographic evidence should be excluded ... if its sole purpose is to arouse the emotions of the jury and to prejudice the defendant” (id. at 370, citing M. C. Dransfield, Annotation, Admissibility of Photograph of Corpse in Prosecution for Homicide or Civil Action for Causing Death, 73 ALR2d 769; People v Rial, 25 AD2d 28, 30 [4th Dept 1966]; People v Lewis, 7 AD2d 732, 732 [2d Dept 1958]). It is no less important during summation to avoid the use of enhanced photographic imagery and its prejudice to the defendant.